UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

KAREN RIGHTER-MALESKO, : Case No. 3:18-cv-00126
Plaintiff, : District Judge Walter H. Rice
Magistrate Judge Sharon L. Ovington

VS.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

 

The Court has conducted a de novo review of the Report and Recom-
mendations of United States Magistrate Judge Sharon L. Ovington (Doc. #11), to
whom this case was originally referred pursuant to 28 U.S.C. § 636(b). Noting that
no objections have been filed and that the time for filing such objections, if any,
under Fed. R. Civ. P. 72(b), has expired, this Court hereby ADOPTS said Report
and Recommendations.

It is therefore ORDERED that:

l. The Report and Recommendations docketed on August
6, 2019 (Doc. #11) is ADOPTED in full;

2. The Commissioner’s non-disability finding is vacated;
3. This matter is REMANDED to the Social Security

Administration under sentence four of 42 U.S.C. § 405(g)
for payment of benefits; and
4, The case is terminated on the docket of this Court.

IT IS SO ORDERED.

Walter H. Rice
United States District Judge
